DETAILED ACTION
Response to Amendment
	In response to amendment filed on 8/16/2021, claims 1, 8, 14, 21 are amended, claims 4, 11 and 17 are cancelled. Claims 1- 3, 5- 10, 12- 16 and 18- 23 are pending for examinations.
Response to Arguments
	Applicant’s arguments with respect to claim(s) filed in the remarks on  8/16/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended independent claim; hence examiner believes that the scope has been changed, therefor examiner has considered new reference Lee et al. (US Pub. No. 2010/0318871 A1). 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3, 5, 8- 11 and 14- 18, 21- 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. WIPO Pub. No. 2016019552 A1 published on Feb 11th 2016, herewith considering English language publication of above WIPO document’s family member EP 3197060 in view of Lee et al. (US Pub. No. 2010/0318871 A1).

	Regarding claim 1, Wang teaches a data sending method (see [0001]), wherein the method comprises:
	determining, by a transmit end (see [0005]; a first device as a transmit end), a first resource based on a first parameter n, wherein n represents a quantity of transmissions of a first information block, the first resource is used for a current (see [0005]; last eight lines including formula……determining for each subframe of the Set 1 and the Set 2 a first start location (i.e. a first resource n PRB(i)) for the to-be-transmitted data (i.e. to-be-transmitted data as a first information block and wherein n PRB(i) indicates a location of the to-be-transmitted data within an i-th subframe, m (i.e. here n a quantity of transmissions) indicates a current quantity of retransmissions of the to-be transmitted data (i.e. first information block) and is a value from 0 to Nm-1)….); and
	transmitting, by the transmit end, first data by using the first resource, wherein the first data is data that is obtained by processing the first information block and that is used for the current transmission (see [0076] a specific method for implementing step 302 may be: if a current retransmission subframe (i.e. first data; see [0029- 0030] for clarification wherein the Set 1 or the Set2 may be a time set obtained according to the quantity of retransmission times of the to-be-transmitted data (i.e. by processing the first information block (i.e. to-be-transmitted data as a first information block)) of the to-be-transmitted data; see [0029] and now refer to [0030] if a current retransmission subframe belongs to the first time subset, the first device determines the first start location of the to-be-transmitted data….) belongs to a first time subset, the first device determines the first start location (i.e. first resource) of the to-be-transmitted data according to the initial frequency hopping location and the total frequency hopping bandwidth; or if a current retransmission subframe belongs to a second time subset, the first device determines the first start location of the to-be-transmitted data according to the initial frequency hopping location, the bandwidth of the ), wherein
	the first resource is comprised in K preconfigured resources, and K is an integer greater than or equal to 1 (already discussed see [0005] specifically formula for resource calculation calculating resources for i belongs to set 1 and set 2 as well so K preconfigured resources can be n PRB(set 1) and n PRB(set 2);  Set 1 includes even subframe indices and Set 2 includes odd subframe indices OR vice versa). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang to make system more effective by having data sending resources can be effectively managed/utilized in the communication system. But Wang is silent regarding limitations about determining a frequency domain reference position of a first resource based as per first time unit t1 which is one of a symbol sequence number, a slot sequence number, a mini-slot sequence number, or a subframe sequence number of a time unit used to transmit first data and second parameter j that identifies the transmit end; however Lee states in claim 17 wherein apparatus (i.e. transmit end) generates resource allocation information  for retransmission, generating the resource allocation information such that a resource for the retransmission is not included in a first frequency band and is included only in a second frequency band, and for determining a transmission resource using the resource allocation information; and a transmitter for transmitting the resource allocation information to a receiver over the transmission resource; now refer to claim 18 wherein about …sets a search space (i.e. first resource here) of the second frequency band of the retransmission identically to setting the search space of the second frequency band by using the following equation: SN(k,m,UEID,SD) wherein k denotes a subframe number (i.e. first time unit t1), m denotes a number of the first frequency band, UEID denotes an ID of a receiver (i.e. second parameter j), and SD denotes a resource size and location of the resource allocation information detected in the first frequency band (i.e. a frequency domain reference position). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Wang to make system more effective. Having a mechanism about determining a frequency domain reference position of a first resource based as per first time unit t1 which is one of a symbol sequence number, a slot sequence number, a mini-slot sequence number, or a subframe sequence number of a time unit used to transmit first data and second parameter j that identifies the transmit end; greater way resources can be utilized/managed in the communication system.

	Regarding claim 2, Wang in view of Lee teaches as per claim 1, wherein the K preconfigured resources have different resource start positions; Wang already discussed above see formula 1 and [0005].

claim 3, Wang in view of Lee teaches as per claim 1, wherein the quantity of transmissions of the first information block is in a one-to-one correspondence with at least one of the K resources; Wang already discussed above see formula 1 and [0005] there is a one-to-one correspondence with at least one of the K resources.

	Regarding claim 5, Wang in view of Lee teaches as per claim 1, wherein the first resource is determined further based on a randomized function or a predefined rule; Wang see [0005] and formula; further see Matsumoto claim 1. 

	Regarding claim 8, Wang teaches a data receiving method, wherein the method comprises (see [0001]):
	receiving, by a receive end, first data by using a first resource (see [0005]; a first device as a transmit end and second device as a receive end; see claim 4 for receiving operation); and determining, by the receive end, a first parameter n based on the first resource, wherein n represents a quantity of transmissions of a first information block, the first information block is obtained by processing the first data, and n is greater than or equal to 0 (transmitter side: see [0005]; last eight lines including formula……determining for each subframe of the Set 1 and the Set 2 a first start location (i.e. a first resource n PRB(i)) for the to-be-transmitted data (i.e. to-be-transmitted data as a first information block and wherein n PRB(i) indicates a location of the to-be-transmitted data within an i-th subframe, m (i.e. here n a quantity of transmissions) indicates a current quantity of retransmissions of the to-be transmitted data (i.e. first information block) and is a value from 0 to Nm-1)….; see [0076] a specific method for implementing step 302 may be: if a current retransmission subframe (i.e. first data; see [0029- 0030] for clarification wherein the Set 1 or the Set2 may be a time set obtained according to the quantity of retransmission times of the to-be-transmitted data (i.e. by processing the first information block (i.e. to-be-transmitted data as a first information block)) of the to-be-transmitted data; see [0029] and now refer to [0030] if a current retransmission subframe belongs to the first time subset, the first device determines the first start location of the to-be-transmitted data….) belongs to a first time subset, the first device determines the first start location (i.e. first resource) of the to-be-transmitted data according to the initial frequency hopping location and the total frequency hopping bandwidth; or if a current retransmission subframe belongs to a second time subset, the first device determines the first start location of the to-be-transmitted data according to the initial frequency hopping location, the bandwidth of the to-be-transmitted data, and the total frequency hopping bandwidth; further refer to [0073- 0075] in context with [0076]; )….; same as discussed above has been received at receiving side; see claim 4), wherein
	the first resource is comprised in K preconfigured resources, and K is an integer greater than or equal to 1 (already discussed see [0005] specifically formula for resource calculation calculating resources for i belongs to set 1 and set 2 as well so K preconfigured resources can be n PRB(set 1) and n PRB(set 2);  Set 1 includes even subframe indices and Set 2 includes odd subframe indices OR vice versa; further see claim 4 at the receiving end). It would have been obvious to one with ordinary wherein apparatus (i.e. transmit end) generates resource allocation information  for retransmission, generating the resource allocation information such that a resource for the retransmission is not included in a first frequency band and is included only in a second frequency band, and for determining a transmission resource using the resource allocation information; and a transmitter for transmitting the resource allocation information to a receiver over the transmission resource; now refer to claim 18 wherein about …sets a search space (i.e. first resource here) of the second frequency band of the retransmission identically to the second frequency band of an initial transmission; and before generating the resource allocation information, determines the first frequency band and the second frequency band, wherein the first frequency band is an anchor Component Carrier (CC) and the second frequency band is a non-anchor CC; now refer to claim 19 about setting the search space of the second frequency band by using the following equation: SN(k,m,UEID,SD) wherein k denotes a subframe number (i.e. first time unit t1), m denotes a number of the first frequency band, UEID denotes an ID of a receiver (i.e. second parameter j), and SD denotes a resource size and location of the resource allocation information detected in the first frequency band (i.e. a frequency domain reference position). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Wang to make system more effective. Having a mechanism about determining a frequency domain reference position of a first resource based as per first time unit t1 which is one of a symbol sequence number, a slot sequence number, a mini-slot sequence number, or a subframe sequence number of a time unit used to transmit first data and second parameter j that identifies the transmit end; greater way resources can be utilized/managed in the communication system.

	Regarding claim 9, Wang in view of Lee teaches as per claim 8, wherein the K preconfigured resources have different resource start positions; Wang already discussed above see formula 1 and [0005].

	Regarding claim 10, Wang in view of Lee teaches as per claim 8, wherein the quantity of transmissions of the first information block is in a one-to-one correspondence with at least one of the K resources; Wang already discussed above see formula 1 and [0005] there is a one-to-one correspondence with at least one of the K resources.

	Regarding claim 14, Wang teaches an apparatus, comprising: a transmitter; at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to (see [0005]; a first device as a transmit end) a first resource based on a first parameter n, wherein n represents a quantity of transmissions of a first information block, the first resource is used for a current transmission of the first information block, and n is greater than or equal to 0 (see [0005]; last eight lines including formula……determining for each subframe of the Set 1 and the Set 2 a first start location (i.e. a first resource n PRB(i)) for the to-be-transmitted data (i.e. to-be-transmitted data as a first information block and wherein n PRB(i) indicates a location of the to-be-transmitted data within an i-th subframe, m (i.e. here n a quantity of transmissions) indicates a current quantity of retransmissions of the to-be transmitted data (i.e. first information block) and is a value from 0 to Nm-1)….); and
	the transmitter is configured to transmit first data by using the first resource, wherein the first data is data that is obtained by processing the first information block and that is used for the current transmission (see [0076] a specific method for implementing step 302 may be: if a current retransmission subframe (i.e. first data; see [0029- 0030] for clarification wherein the Set 1 or the Set2 may be a time set obtained according to the quantity of retransmission times of the to-be-transmitted data (i.e. by processing the first information block (i.e. to-be-transmitted data as a first information block)) of the to-be-transmitted data; see [0029] and now refer to [0030] if a current retransmission subframe belongs to the first time subset, the first device determines the first start location of the to-be-transmitted data….) belongs to a first time subset, the first device determines the first start location (i.e. first resource) of the to-be-transmitted data according to the initial ), wherein
	the first resource is comprised in K preconfigured resources, and K is an integer greater than or equal to 1 (already discussed see [0005] specifically formula for resource calculation calculating resources for i belongs to set 1 and set 2 as well so K preconfigured resources can be n PRB(set 1) and n PRB(set 2);  Set 1 includes even subframe indices and Set 2 includes odd subframe indices OR vice versa). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang to make system more effective by having data sending resources can be effectively managed/utilized in the communication system. But Wang is silent regarding limitations about determining a frequency domain reference position of a first resource based as per first time unit t1 which is one of a symbol sequence number, a slot sequence number, a mini-slot sequence number, or a subframe sequence number of a time unit used to transmit first data and second parameter j that identifies the transmit end; however Lee states in claim 17 wherein apparatus (i.e. transmit end) generates resource allocation information  for retransmission, generating the resource allocation information such that a resource for the retransmission is not included in a first frequency band and is included only in a second frequency band, and for determining a transmission resource using the resource allocation information; and a sets a search space (i.e. first resource here) of the second frequency band of the retransmission identically to the second frequency band of an initial transmission; and before generating the resource allocation information, determines the first frequency band and the second frequency band, wherein the first frequency band is an anchor Component Carrier (CC) and the second frequency band is a non-anchor CC; now refer to claim 19 about setting the search space of the second frequency band by using the following equation: SN(k,m,UEID,SD) wherein k denotes a subframe number (i.e. first time unit t1), m denotes a number of the first frequency band, UEID denotes an ID of a receiver (i.e. second parameter j), and SD denotes a resource size and location of the resource allocation information detected in the first frequency band (i.e. a frequency domain reference position). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Wang to make system more effective. Having a mechanism about determining a frequency domain reference position of a first resource based as per first time unit t1 which is one of a symbol sequence number, a slot sequence number, a mini-slot sequence number, or a subframe sequence number of a time unit used to transmit first data and second parameter j that identifies the transmit end; greater way resources can be utilized/managed in the communication system.

claim 15, Wang in view of Lee teaches as per claim 14, wherein the K preconfigured resources have different resource start positions; Wang already discussed above see formula 1 and [0005].

	Regarding claim 16, Wang in view of Lee teaches as per claim 14, wherein the quantity of transmissions of the first information block is in a one-to-one correspondence with at least one of the K resources; Wang already discussed above see formula 1 and [0005] there is a one-to-one correspondence with at least one of the K resources.

	Regarding claim 18, Wang in view of Lee teaches as per claim 14, wherein the first resource is determined further based on a randomized function or a predefined rule; Wang see [0005] and formula; further see Matsumoto claim 1.

	Regarding claim 21, Wang teaches an apparatus, comprising: a receiver that is configured to receive first data by using a first resource; at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the apparatus to: determine (see [0005]; a first device as a transmit end) a first resource based on a first parameter n, wherein n represents a quantity of transmissions of a first information block, the first resource is used for a current transmission of the first information block, and n is greater than or equal to 0 (see [0005]; last eight lines including formula……determining for each subframe of the Set 1 and the Set 2 a first start location (i.e. a first resource n PRB(i)) for the to-be-transmitted data (i.e. to-be-transmitted data as a first information block and wherein n PRB(i) indicates a location of the to-be-transmitted data within an i-th subframe, m (i.e. here n a quantity of transmissions) indicates a current quantity of retransmissions of the to-be transmitted data (i.e. first information block) and is a value from 0 to Nm-1)….); and
	the transmitter is configured to transmit first data by using the first resource, wherein the first data is data that is obtained by processing the first information block and that is used for the current transmission (see [0076] a specific method for implementing step 302 may be: if a current retransmission subframe (i.e. first data; see [0029- 0030] for clarification wherein the Set 1 or the Set2 may be a time set obtained according to the quantity of retransmission times of the to-be-transmitted data (i.e. by processing the first information block (i.e. to-be-transmitted data as a first information block)) of the to-be-transmitted data; see [0029] and now refer to [0030] if a current retransmission subframe belongs to the first time subset, the first device determines the first start location of the to-be-transmitted data….) belongs to a first time subset, the first device determines the first start location (i.e. first resource) of the to-be-transmitted data according to the initial frequency hopping location and the total frequency hopping bandwidth; or if a current retransmission subframe belongs to a second time subset, the first device determines the first start location of the to-be-transmitted data according to the initial frequency hopping location, the bandwidth of the to-be-transmitted data, and the total frequency hopping bandwidth; further refer to [0073- 0075] in context with [0076]), wherein
(already discussed see [0005] specifically formula for resource calculation calculating resources for i belongs to set 1 and set 2 as well so K preconfigured resources can be n PRB(set 1) and n PRB(set 2);  Set 1 includes even subframe indices and Set 2 includes odd subframe indices OR vice versa). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang to make system more effective by having data sending resources can be effectively managed/utilized in the communication system. But Wang is silent regarding limitations about determining a frequency domain reference position of a first resource based as per first time unit t1 which is one of a symbol sequence number, a slot sequence number, a mini-slot sequence number, or a subframe sequence number of a time unit used to transmit first data and second parameter j that identifies the transmit end; however Lee states in claim 17 wherein apparatus (i.e. transmit end) generates resource allocation information  for retransmission, generating the resource allocation information such that a resource for the retransmission is not included in a first frequency band and is included only in a second frequency band, and for determining a transmission resource using the resource allocation information; and a transmitter for transmitting the resource allocation information to a receiver over the transmission resource; now refer to claim 18 wherein about …sets a search space (i.e. first resource here) of the second frequency band of the retransmission identically to the second frequency band of an initial transmission; and before generating the resource allocation information, determines the first frequency band and the second setting the search space of the second frequency band by using the following equation: SN(k,m,UEID,SD) wherein k denotes a subframe number (i.e. first time unit t1), m denotes a number of the first frequency band, UEID denotes an ID of a receiver (i.e. second parameter j), and SD denotes a resource size and location of the resource allocation information detected in the first frequency band (i.e. a frequency domain reference position). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Wang to make system more effective. Having a mechanism about determining a frequency domain reference position of a first resource based as per first time unit t1 which is one of a symbol sequence number, a slot sequence number, a mini-slot sequence number, or a subframe sequence number of a time unit used to transmit first data and second parameter j that identifies the transmit end; greater way resources can be utilized/managed in the communication system.

	Regarding claim 22, Wang in view of Lee teaches as per claim 21, wherein the K preconfigured resources have different resource start positions; Wang already discussed above see formula 1 and [0005].

	Regarding claim 23, Wang in view of Lee teaches as per claim 21, wherein the quantity of transmissions of the first information block is in a one-to-one correspondence .
Claims 6- 7, 12- 13 and 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over over Wang et al. WIPO Pub. No. 2016019552 A1 published on Feb 11th 2016, herewith considering English language publication of above WIPO document’s family member EP 3197060 in view of Lee et al. (US Pub. No. 2010/0318871 A1) and further in view of Xia et al. (US Pub. No. 2020/0187225 A1).

	Regarding claim 6, Wang in view of Lee teaches as per claim 1, Wang states in [0016] about determining a redundancy versions as per the data packet types, but Wang fails to state a redundancy version set of the first data based on K, wherein a quantity M of redundancy versions comprised in the redundancy version set is less than or equal to K, and M is a positive integer; however Xia states in [0008- 0011] about transmitting, by the transmitting end, a first redundancy version of the first type of data over the allocated first type of resource; and transmitting, by the transmitting end, a second redundancy version of the first type of data over the allocated second type of resource…..; see [0009] (i.e. hence here redundancy versions M are equal to resources K). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xia with the teachings of Wang in view of Lee to make system more standardized. Having a mechanism wherein a redundancy version set of the first data based on K, wherein a quantity M of redundancy versions comprised in the redundancy 

	Regarding claim 7, Wang in view of Lee teaches as per claim 1, but Wang fails to state wherein each redundancy version of the first data corresponds to at least one transmission of the first information block; however Xia states in [0008- 0011] about transmitting, by the transmitting end, a first redundancy version of the first type of data over the allocated first type of resource; and transmitting, by the transmitting end, a second redundancy version of the first type of data over the allocated second type of resource…..; see [0009] (i.e. hence here redundancy version of the data (first/second type) corresponds to at least one transmission of the first information block; refer to [0006- 0007] wherein allocated resource can be a first information block). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xia with the teachings of Wang in view of Lee to make system more standardized. Having a mechanism wherein each redundancy version of the first data corresponds to at least one transmission of the first information block; greater way standardized approach can be carried out in the communication system.

	Regarding claim 12, Wang in view of Lee teaches as per claim 8, Wang states in [0016] about determining a redundancy versions as per the data packet types, but Wang fails to state a redundancy version set of the first data based on K, wherein a quantity M of redundancy versions comprised in the redundancy version set is less than a first redundancy version of the first type of data over the allocated first type of resource; and transmitting, by the transmitting end, a second redundancy version of the first type of data over the allocated second type of resource…..; see [0009] (i.e. hence here redundancy versions M are equal to resources K). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xia with the teachings of Wang in view of Lee to make system more standardized. Having a mechanism wherein a redundancy version set of the first data based on K, wherein a quantity M of redundancy versions comprised in the redundancy version set is less than or equal to K, and M is a positive integer; greater way standardized approach can be carried out in the communication system.

	Regarding claim 13, Wang in view of Lee teaches as per claim 8, but Wang fails to state wherein each redundancy version of the first data corresponds to at least one transmission of the first information block; however Xia states in [0008- 0011] about transmitting, by the transmitting end, a first redundancy version of the first type of data over the allocated first type of resource; and transmitting, by the transmitting end, a second redundancy version of the first type of data over the allocated second type of resource…..; see [0009] (i.e. hence here redundancy version of the data (first/second type) corresponds to at least one transmission of the first information block; refer to [0006- 0007] wherein allocated resource can be a first information block). It would have been obvious to one with ordinary skill, in the art before the effective filing 

	Regarding claim 19, Wang in view of Lee teaches as per claim 14, Wang states in [0016] about determining a redundancy versions as per the data packet types, but Wang fails to state a redundancy version set of the first data based on K, wherein a quantity M of redundancy versions comprised in the redundancy version set is less than or equal to K, and M is a positive integer; however Xia states in [0008- 0011] about transmitting, by the transmitting end, a first redundancy version of the first type of data over the allocated first type of resource; and transmitting, by the transmitting end, a second redundancy version of the first type of data over the allocated second type of resource…..; see [0009] (i.e. hence here redundancy versions M are equal to resources K). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xia with the teachings of Wang in view of Lee to make system more standardized. Having a mechanism wherein a redundancy version set of the first data based on K, wherein a quantity M of redundancy versions comprised in the redundancy version set is less than or equal to K, and M is a positive integer; greater way standardized approach can be carried out in the communication system.

claim 20, Wang in view of Lee teaches as per claim 14, but Wang fails to state wherein each redundancy version of the first data corresponds to at least one transmission of the first information block; however Xia states in [0008- 0011] about transmitting, by the transmitting end, a first redundancy version of the first type of data over the allocated first type of resource; and transmitting, by the transmitting end, a second redundancy version of the first type of data over the allocated second type of resource…..; see [0009] (i.e. hence here redundancy version of the data (first/second type) corresponds to at least one transmission of the first information block; refer to [0006- 0007] wherein allocated resource can be a first information block). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xia with the teachings of Wang in view of Lee to make system more standardized. Having a mechanism wherein each redundancy version of the first data corresponds to at least one transmission of the first information block; greater way standardized approach can be carried out in the communication system.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468

/PARTH PATEL/Primary Examiner, Art Unit 2468